

116 HR 7989 IH: American Made Strategic National Stockpile Act of 2020
U.S. House of Representatives
2020-08-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7989IN THE HOUSE OF REPRESENTATIVESAugust 7, 2020Mr. Trone (for himself and Mr. Crawford) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Health and Human Services to ensure that countermeasures or products procured for the national strategic stockpile are grown, reprocessed, reused, or produced in the United States, and for other purposes.1.Short titleThis Act may be cited as the American Made Strategic National Stockpile Act of 2020.2.Additional procurement requirement for strategic national stockpile(a)United States-Made requirementSection 319F–2(a)(3) of the Public Health Service Act (42 U.S.C. 247d–6b(a)(3)) is amended—(1)in subparagraph (I), by striking and at the end;(2)in subparagraph (J), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(K)ensure that countermeasures or products procured for the stockpile are grown, reprocessed, reused, or produced in the United States, unless such countermeasure or product meets an exception under paragraph (6)..(b)ExceptionsSection 319F–2(a) of the Public Health Service Act (42 U.S.C. 247d–6b(a)) is amended by adding at the end the following:(6)Procurement exceptions and additional requirement(A)AvailabilityThe requirement under paragraph (3)(K) may not apply to a countermeasure or product that—(i)is, or includes, a material determined to be nonavailable under the Federal Acquisition Regulation (as defined in section 2302 of title 10, United States Code); or(ii)is not—(I)available as determined by the Secretary;(II)of sufficient quality; and(III)available at market price.(B)Small purchasesThe requirement under paragraph (3)(K) shall not apply to a countermeasure or product that has a purchase amount that is equal to or less than $150,000. Such amount may not be divided into multiple purchases to meet the exception under this subparagraph.(C)NotificationNotwithstanding subsection (d), in applying the exceptions under this paragraph, the Secretary shall, not later than 7 days after procuring a countermeasure or product for the stockpile under subsection (a), post a notification with respect to such exception on a website maintained by the Administrator of General Services..